In an action to recover damages for false arrest, malicious prosecution, and conversion, the plaintiff appeals from an order of the Supreme Court, Kings County (M. Carson, J.), dated July 16, 2002, which denied his motion, inter alia, to compel the deposition of a certain undercover police officer.
Ordered that the order is affirmed, with costs.
A municipality, in the first instance, has the right to determine which of its officers or employees with knowledge of the facts may appear for an examination before trial (see D & S Realty Dev. v Town of Huntington, 295 AD2d 306, 307 [2002]). The plaintiff may demand the production of additional witnesses upon a showing, among other things, that the representative already deposed had insufficient knowledge, or was otherwise inadequate (see Alcamo v City of New York, 253 AD2d 408, 409 [1998]; Zollner v City of New York, 204 AD2d 626, 627 [1994]; Ramos v New York City Hous. Auth., 202 AD2d 563 [1994]). The defendant New York City Police Department complied, albeit tardily, with that portion of the preliminary conference order which directed the taking of depositions by producing the arresting officer for an examination before trial. The plaintiff failed to show that the additional deposition of the undercover officer was necessary (cf. Alcamo v City of New York, supra; Zollner v City of New York, supra; Ramos v New York City Hous. Auth., supra). Altman, J.P., Krausman, Goldstein, H. Miller and Crane, JJ., concur.